Case: 2:20-cv-02129-EAS-CMV Doc #: 15-7 Filed: 04/30/20 Page: 1 of 8 PAGEID #: 195




                     Exhibit G
Case: 2:20-cv-02129-EAS-CMV Doc #: 15-7 Filed: 04/30/20 Page: 2 of 8 PAGEID #: 196




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTER DIVISION



 CHAD THOMPSON, et al.,                                      Case No. 20 CV 02129

             Plaintiffs, and                             Judge Edmund A. Sargus Jr.
                                                      Magistrate Judge Chelsey M. Vascura
 OHIOANS FOR SECURE AND FAIR
 ELECTIONS, et al.,

             Plaintiff-Intervenors,

                    v.

 RICHARD DEWINE, et al.,

            Defendants.


                  DECLARATION OF DR. ARTHUR L. REINGOLD

       Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

       1.     I am the Division Head of Epidemiology and Biostatistics at the University of

California, Berkeley, School of Public Health. I have worked on the prevention and control of

infectious diseases in both the United States, including eight years at the US Centers for Disease

Control and Prevention (“CDC”), and with numerous developing countries around the world for

over forty years. Since its inception in 1994, I have directed or co-directed the CDC-funded

California Emerging Infections Program. I am a member of the Society for Epidemiologic

Research and the American Epidemiological Society; an elected Fellow of the Infectious Disease

Society of America and of the American Association for the Advancement of Science; and an

elected member of the Institute of Medicine of the National Academy of Sciences. I was

previously the President of both the Society for Epidemiologic Research and the American



                                                1
Case: 2:20-cv-02129-EAS-CMV Doc #: 15-7 Filed: 04/30/20 Page: 3 of 8 PAGEID #: 197




Epidemiological Society. I have served on the editorial boards of the journals: American Journal

of Epidemiology, Epidemiology, and Global Public Health.

       2.     I received my A.B. in biology from the University of Chicago in 1970, and my M.D.

from the University of Chicago in 1976. Among other things, I completed a residency in internal

medicine and a preventative medicine residency with the CDC.

       3.     My career in public health has been in the area of infectious diseases and

epidemiology. Following my positions at the CDC (1979–87), I joined the faculty of the School

of Public Health at Berkeley as a Professor of Epidemiology (1987–present), the faculty of the

Department of Epidemiology and Biostatistics at the University of California, San Francisco

(“UCSF”) (1989–present), and as a Clinical Professor in the Department of Medicine at UCSF

(1991–present). From 1990–94, I was the Head of the Epidemiology Program, Department of

Biomedical and Environmental Health Sciences, University of California, Berkeley; from 1994–

2000, I was the Head of the Division of Public Health Biology and Epidemiology, University of

California, Berkeley; from 2000–18, I was the Head of the Division of Epidemiology, School of

Public Health, University of California, Berkeley; from 2018 continuing through the present, I am

the Head of the Division of Epidemiology and Biostatistics, School of Public Health University of

California, Berkeley.

       4.     My research focuses on emerging and re-emerging infections in the United States

and in developing countries; vaccine-preventable diseases in the United States and in developing

countries; and disease surveillance, outbreak detection, and outbreak response.

       5.     Attached and incorporated by reference to this declaration is a copy of my

curriculum vitae. (Attached here as Exhibit A).

       6.     I am currently collaborating on research concerning SARS-CoV-2 and its



                                                  2
Case: 2:20-cv-02129-EAS-CMV Doc #: 15-7 Filed: 04/30/20 Page: 4 of 8 PAGEID #: 198




incidence, and serving on SARS-CoV-2 advisory groups for multiple organizations, including UC

Berkeley, the University of California system, and the City and County of San Francisco, among

others.

          7.   SARS-CoV-2 is a novel coronavirus that causes Coronavirus Disease 2019

(COVID-19). The virus is a respiratory virus with patients typically presenting with acute

respiratory signs and symptoms, which can escalate in some patients to respiratory failure and

other serious, life-threatening complications. The most common symptoms are fever, cough, and

shortness of breath. Other identified symptoms include muscle aches, headaches, chest pain,

diarrhea, coughing up blood, sputum production, runny nose, nausea, vomiting, sore throat,

confusion, lack of senses of taste and smell, and anorexia. Due to the respiratory impacts of the

disease, individuals may need to be put on oxygen, and in severe cases, patients may need to be

intubated and put on a ventilator. People of every age can and have contracted COVID-19,

including severe cases, but geriatric patients are at the greatest risk of severe cases, long-term

impairment, and death. Likewise, those with immunologic conditions and with other pre-existing

conditions, such as hypertension, certain heart conditions, lung diseases (e.g., asthma, COPD),

diabetes mellitus, obesity, and chronic kidney disease, are at high risk of a life-threatening COVID-

19 illness.

          8.   SARS-CoV-2 is readily spread through respiratory transmission. All people are

susceptible to and capable of getting COVID-19 because of the ease with which it spreads. The

virus is spread through droplet transmission; that is, when an infected individual speaks, coughs,

sneezes, and the like, they expel droplets which can transmit the virus to others in their proximity.

Though not yet determined, scientists are currently assessing whether the virus is aerosolized, such

that tiny droplets containing the virus remain in the air and can be inhaled by others who come



                                                 3
Case: 2:20-cv-02129-EAS-CMV Doc #: 15-7 Filed: 04/30/20 Page: 5 of 8 PAGEID #: 199




into contact with that air. The virus is also known to be spread through the touching of

contaminated surfaces, for example, when an infected person touches a surface with a hand they

have coughed into and then another person touches that same surface before it has been disinfected

and then touches their face. Each infected individual is estimated to infect two to eight others. In

addition, some people are so-called “superspreaders,” who cause widespread infections.

       9.      Diagnostic testing for the virus is currently most often done through use of a

reverse-transcriptase polymerase chain reaction (RT-PCR) test. There has not been sufficiently

wide-spread and easily accessible testing throughout the United States, including in Ohio.

Serologic tests, which detect antibodies to the virus and thus indicate whether someone has already

been exposed to it, are being developed but have not yet been validated or produced at scale.

       10.     There is not yet any FDA-approved vaccine against SARS-CoV-2, which could be

used to immunize the population to the virus. As a result, the only ways to limit its spread are self-

isolation, social distancing, frequent handwashing, and disinfecting surfaces.         Self-isolation

involves not physically interacting with those outside one’s household. Social or physical

distancing is maintaining at least six feet of distance between individuals.          Both of these

interventions are aimed at keeping infected individuals far enough apart from other individuals so

that they do not pass the virus along. Frequent handwashing and regular disinfecting of surfaces

curb the spread via contaminated surfaces.

       11.     Transmission of SARS-CoV-2 can occur in any location where there is close

proximity (less than six feet) between individuals. And because transmission of the virus can

occur via environmental surfaces, there is also risk of spread of the virus at any location where

multiple individuals touch surfaces. Some individuals who are infected with the virus do not have

any symptoms but can transmit the virus and/or are infectious before they develop any symptoms.



                                                  4
Case: 2:20-cv-02129-EAS-CMV Doc #: 15-7 Filed: 04/30/20 Page: 6 of 8 PAGEID #: 200




This means that isolating only persons known to be infected will not stop the spread of infection.

Rather, to prevent increasing the scope of the outbreak of COVID-19, we must assume that anyone

could be infected and infect another person.

        12.    Due to the lack of adequate testing, the time lag in getting results back from

laboratories, and the lengthy incubation time, we cannot yet definitely determine the full effects of

stay-at-home orders and social distancing. But social distancing has worked to slow the spread of

respiratory viruses generally and in places that are ahead of Ohio and the United States in the

current pandemic. There is evidence that cities and states that have implemented stay-at-home

orders are experiencing reduced transmission. Current modeling shows that social distancing and

stay-at-home orders are lessening transmission. However, transmission of the virus will continue

through the population until the development and widespread use of a vaccine and/or herd

immunity.

        13.    It is unlikely that an FDA-approved vaccine will be available for approximately 12

to 18 months, and indeed may take longer than that due to the number of steps in the process of

development, trial and error, scaling to clinical trials, assessing side effects, and assessing efficacy

across the population at large.

        14.    Herd immunity occurs when a high percentage of the population become immune

to an infectious disease, such that the spread is dramatically slowed, as infected persons can

become dead-ends for the virus, so to speak, because they are not interacting with anyone to whom

they can transmit the virus. Approximately 80-95% of a population must be immune in order to

achieve herd immunity, depending on the infectiousness of the agent.              In this context, an

individual’s immunity can come from either a vaccine or from previous infection. Herd immunity

can protect those in a population who cannot be vaccinated and for whom infection can be



                                                   5
Case: 2:20-cv-02129-EAS-CMV Doc #: 15-7 Filed: 04/30/20 Page: 7 of 8 PAGEID #: 201




particularly serious. Without herd immunity, we can expect that COVID-19 will continue to

transmit widely.

       15.     As SARS-CoV-2 is a new virus, also referred to as a novel virus, only those who

have been infected and recovered are possibly immune; there is not a pre-existing population

already immune to the virus. Anyone who has not yet been infected is susceptible to infection.

Also, due to the virus’s novelty, we do not know whether any immunity generated by previous

infection lasts permanently, for a specified period, or whether reinfection is possible. As a result,

herd immunity is unlikely unless and until the development and widespread use of an effective

vaccine or a sufficiently high proportion of the population has been infected. Only once serologic

antibody testing is widely available will we be able to determine who in the population is not

susceptible to either infection or transmission based on their immunity due to earlier infection. As

a result, even if transmission slows due to behavioral interventions such as social distancing and

stay-at-home orders, we can expect resurgences of COVID-19, including significant community

transmission, throughout 2020 and into 2021 across the United States, until the development and

widespread use of a vaccine. Such resurgence is particularly likely if/when these behavioral

modifications are lifted when community transmission is still continuing.

       16.     As SARS-CoV-2 is novel, we also cannot say definitively whether its incidence and

prevalence will rise and fall based on weather / what season it is. If virus transmission and

prevalence do decline over the summer months, it remains likely that they will resurge in the fall

and winter. However, certain other coronaviruses—such as SARS and MERS-CoV—do not

appear to demonstrate seasonality of infection. And the current virus has circulated widely in

countries currently in their hot seasons. These two points suggest that transmission of and infection

with the virus may not be affected by the weather.



                                                 6
Case: 2:20-cv-02129-EAS-CMV Doc #: 15-7 Filed: 04/30/20 Page: 8 of 8 PAGEID #: 202
